Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1248 Page 1 of 24 (1 of 24)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: October 06, 2020




Mr. Philip Lee Ellison
P.O. Box 107
Hemlock, MI 48626

Mr. Andrew Jurgensen
Office of the Attorney General
of Michigan
P.O. Box 30217
Lansing, MI 48909

Ms. Mary Massaron
Plunkett Cooney
38505 Woodward Avenue
Suite 100
Bloomfield Hills, MI 48304

Ms. Michelle M. McLean
Bolhouse, Baar & Hofstee
3996 Chicago Drive, S.W.
Grandville, MI 49418

Ms. Melissa Meyers
85 Campau Avenue, N.W.
Suite R305
Grand Rapids, MI 49503

Mr. Daniel William Rudd
201 S. Lake Avenue
Spring Lake, MI 49456

                     Re: Case No. 19-1226, Daniel Rudd v. City of Norton Shores, et al
                         Originating Case No. : 1:18-cv-00124
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1249 Page 2 of 24 (2 of 24)




Dear Counsel and Mr. Rudd,

   The court today announced its decision in the above-styled case.

   Enclosed is a copy of the court's opinion together with the judgment which has been entered
in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                Yours very truly,

                                                Deborah S. Hunt, Clerk



                                                Cathryn Lovely
                                                Deputy Clerk

cc: Mr. Thomas Dorwin

Enclosures

Mandate to issue.
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1250 Page 3 of 24 (3 of 24)



                               RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0322p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 DANIEL WILLIAM RUDD,                                       ┐
                                  Plaintiff-Appellant,      │
                                                            │
                                                             >        No. 19-1226
        v.                                                  │
                                                            │
                                                            │
 CITY OF NORTON SHORES, MICHIGAN, et al.,                   │
                             Defendants-Appellees.          │
                                                            ┘

                         Appeal from the United States District Court
                    for the Western District of Michigan at Grand Rapids.
                    No. 1:18-cv-00124—Gordon J. Quist, District Judge.

                             Decided and Filed: October 6, 2020

             Before: SUHRHEINRICH, DONALD, and MURPHY, Circuit Judges.
                                _________________

                                           COUNSEL

ON BRIEF: Philip L. Ellison, OUTSIDE LEGAL COUNSEL PLC, Hemlock, Michigan, for
Appellant. Mary Massaron, PLUNKETT COONEY, P.C., Bloomfield Hills, Michigan, for
Appellees City of Norton Shores, Gary Nelund, Daniel Shaw, Matthew Rhyndress, Michael
Wassilewski, Mark Meyers, Douglas Mark Hughes, William Hughes PLLC, and Jon Gale.
Andrew J. Jurgensen, OFFICE OF THE MICHIGAN ATTORNEY GENERAL, Lansing,
Michigan, for Appellee Chris McIntire. Melissa Meyers, Grand Rapids, Michigan, in pro per.
Michelle M. McLean, BOLHOUSE, HOFSTEE & MCLEAN PC, Grandville, Michigan, for
Appellees Joel Baar, Bolhouse, Baar & Hofstee PC, and in pro per. Daniel William Rudd,
Spring Lake, Michigan, pro se.
                                     _________________

                                            OPINION
                                     _________________

       MURPHY, Circuit Judge. This case illustrates well the standard of review that applies at
a lawsuit’s pleading stage. The City of Norton Shores, a town of around 24,000, sits on the
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1251 Page 4 of 24 (4 of 24)


 No. 19-1226                    Rudd v. City of Norton Shores, et al.                         Page 2


shores of Lake Michigan. Daniel Rudd has lived in or near the city for most of his life. During a
child-custody dispute, Rudd alleges that his ex-wife abducted their sons with assistance from her
attorney. Rudd called the police but alleges that they refused to help him find his sons because
his ex-wife’s attorney is married to the city manager. Rudd later filed an official complaint with
the police department criticizing the city manager and officers involved in this incident. This
complaint allegedly ignited a conspiracy to retaliate against him because of his criticisms—one
that included an effort to get him jailed for his speech. The evidence may confirm the allegations
in his pro se complaint. Or it may resoundingly disprove them. But because we must accept his
allegations as true, we partially reverse the dismissal of Rudd’s First Amendment claim. Rudd
effectively alleges that the defendants sought to punish him for a modern-day “seditious libel.”

                                                 I

                                                 A

       Rudd makes four key factual allegations.          We reiterate at the outset that Rudd’s
allegations are just that: allegations. We must accept them as true at this pleading stage.

       1. The Abduction. In July 2013, Rudd was in the midst of a contentious child-custody
dispute with his ex-wife. Compl., R.1, PageID#5. Rudd and his ex-wife’s own family grew
concerned about the safety of his young sons. Id. At that time, the complaint asserts, his ex-wife
was in a volatile relationship with her current husband, a man who was armed and had a history
of domestic violence. Compl., Ex. A, R.1-1, PageID#31.            Her husband had also recently
threatened Rudd and his sons. Id. Around July 21, after “behaving erratically for several days,”
his ex-wife “absconded with the children” and hid “them away from [Rudd] and all of her
immediate family members” in violation of Michigan law. Compl., R.1, PageID#5–6. During
this abduction, Rudd alleges, his ex-wife began to send him “extortionate” text messages. Id.,
PageID#6. He concluded that Melissa Meyers, her attorney, was helping with the texts because
his ex-wife was demanding “specific legal concessions” in the custody dispute before she would
return their sons. Id.

       Throughout this abduction, Rudd called the Norton Shores Police Department several
times. He explained his concerns about his sons’ welfare because of his ex-wife’s volatile family
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1252 Page 5 of 24 (5 of 24)


 No. 19-1226                   Rudd v. City of Norton Shores, et al.                     Page 3


situation and requested police assistance in finding them. Id., PageID#5–6. At some point, Rudd
also began telling the police that Ms. Meyers was assisting his ex-wife in hiding his sons and
asked them to speak to her. Compl., Ex. A, R.1-1, PageID#32. He noted that his ex-wife had
previously taken their sons to the Meyers home and that they might currently be there. Id.

       The complaint asserts that Chief of Police Daniel Shaw and Sergeant Matthew Rhyndress
had a relationship with Ms. Meyers because she was married to City Manager Mark Meyers and
was also Rhyndress’s attorney. Compl, R.1, PageID#3, 6. Mark Meyers allegedly conspired
with Shaw and Rhyndress to ensure that Rudd received no help finding his sons. Id., PageID#7;
Compl., Ex. A, R.1-1, PageID#32–33. Rhyndress later detained Rudd without cause and told
him that the police “would not be investigating anything or providing any assistance.” Compl.,
R.1, PageID#7.    When Rudd asked why, Rhyndress allegedly threatened to arrest him for
trespassing. Id. Rudd’s complaint suggests that he was parked on the public street near the
Meyers home during this encounter. Id., PageID#8; Compl., Ex. A, R.1-1, PageID#32–33.

       The abduction continued “until a different police agency intervened.” Compl., R.1,
PageID#7.    That agency “facilitated the safe return of [Rudd’s] children.”      Id.   After the
abduction, the court overseeing the custody dispute restricted the parenting time for Rudd’s ex-
wife. Id.

       2. Personal Protection Order. Over the next five months, Rudd alleges, Ms. Meyers
“overwhelmed” his custody case with a “barrage of false allegations” that he had been “stalking
and harassing her.” Id. The complaint claims that several Norton Shores officials helped
Meyers obtain an ex parte personal protection order as “leverage” in the custody case. Id. Police
Chief Shaw allegedly authorized officers to illegally disclose Rudd’s information on the Law
Enforcement Information Network (“LEIN”) to Mr. Meyers in order to help Ms. Meyers falsely
portray Rudd as dangerous. Id., PageID#8–9. The complaint adds that Sergeant Rhyndress and
Officer Michael Wassilewski falsified reports by omitting mention of the risks that Rudd’s sons
faced and concealing Ms. Meyers’s role. Id., PageID#8. Based on the allegedly false and ex
parte information, a six-month personal protection order was issued against Rudd.            Id.,
PageID#9.
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1253 Page 6 of 24 (6 of 24)


 No. 19-1226                   Rudd v. City of Norton Shores, et al.                      Page 4


       Rudd moved to terminate this order, and the court set the motion for a hearing in
November 2013. Id. Before the hearing, Ms. Meyers filed a motion in the child-custody case
asking the state court to order an evaluation by a neutral evaluator. Id. The court addressed both
motions together. Id. It allegedly decided that the protection order should terminate early but
remain in place “for a few weeks” while the parties litigated Ms. Meyers’s custody-evaluation
motion. Id. The court later ordered that evaluation to occur. Id., PageID#10.

       Over the next two months, Ms. Meyers moved to find Rudd in criminal contempt for
allegedly violating the protection order and requested sanctions on the ground that he filed his
motion to terminate that order simply to harass her. Id. The court denied these motions because
Rudd had received “some relief” when the court “shorten[ed] the term of the [order’s]
existence.” Id. Rudd’s complaint alleges that the protection order terminated in early 2014. Id.,
PageID#15.

       Rudd later prevailed in the custody case. After a six-month inquiry, the evaluator found
that Rudd “possess[ed] deep love and care for his children” and that the evidence supported his
concerns about his sons’ safety. Id., PageID#11. Discussing the situation between Rudd’s ex-
wife and her husband, the evaluator noted: “Although no severe or lethal violence has occurred
in this case, the risk factors were present.” Id. At some point, Michelle McLean—a partner at
Melissa Meyers’s law firm, Bolhouse, Baar & Hofstee, P.C. (the “Bolhouse Firm”)—began
representing Rudd’s ex-wife.      Id., PageID#4, 12.     Neither McLean nor Rudd’s ex-wife
challenged these findings.    Id., PageID#11–12.     Rudd’s ex-wife allegedly agreed with the
concerns, acknowledging that her husband’s “temper gets out of control sometimes” when he is
drinking. Id., PageID#11. In August 2014, Rudd received sole custody of his sons. Id.,
PageID#12.

       3. Rudd’s Citizen Complaint. In 2015, Norton Shores hired a new chief of police, Jon
Gale. Id. Rudd thought that Gale might “objectively” address his concerns with the way that the
police had handled his sons’ abduction. Id. On July 20, 2015, he filed an official complaint with
the Norton Shores Police Department. Id. He noted that he had never before had negative
encounters with the police or received a warning of criminal activity. Compl., Ex. A, R.1-1,
PageID#31. He then explained how he had requested help with the abduction due to the
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1254 Page 7 of 24 (7 of 24)


 No. 19-1226                     Rudd v. City of Norton Shores, et al.                   Page 5


domestic-violence risks.   Id.    Yet Rudd suggested that the police refused to help him in
retaliation for his accusations against Ms. Meyers. Id., PageID#32. This complaint also asserted
that the former chief had disclosed his information on the LEIN database to help Ms. Meyers’s
litigation. Id., PageID#33. Rudd requested an inquiry. Compl., R.1, PageID#13. Police Chief
Gale later told Rudd that he would investigate any internal policy violations and have an officer
from the Michigan State Police investigate the LEIN allegation. Id., PageID#13–14.

       Instead, Rudd alleges, Gale immediately gave his complaint to Mark and Melissa Meyers
and former Police Chief Shaw—a violation of a confidentiality rule designed to prevent the
chilling of citizen complaints.        Id., PageID#14.   Rudd asserts that Gale never internally
investigated the complaint.      Id.     And, according to Rudd, Gale set up a sham outside
investigation, asking Michigan State Police Lieutenant Chris McIntire, a trusted colleague, to
“go through the motions of ‘investigating’ the complaint without any documentation or
scrutiny.” Id.

       4. Alleged Retaliation.     Rudd claims that his citizen complaint triggered retaliatory
actions. Ms. Meyers began to threaten Rudd using the allegedly expired protection order. Id.,
PageID#14–15. In late July 2015, Rudd was coaching his sons’ soccer team at a crowded
tournament. Id. Ms. Meyers was at this tournament, but Rudd claims he never saw her. Id.,
PageID#15. Eight days after Rudd filed his citizen complaint, Meyers sent Rudd’s counsel an
email asserting that Rudd violated the expired protection order because he continued to coach his
sons’ team (rather than leave) after being told of her presence. Id. She also expressed a
willingness to “create a similar situation” at future soccer games, which might put Rudd’s sons
“through the trauma of police interaction” with him. Id. Although Meyers had been told by
Police Chief Gale that the protection order had been removed from the LEIN database, she
demanded that Rudd stipulate to an indefinite order. Id., PageID#15–16. She also appears to
have tied her demands to Rudd’s citizen complaint. Id., PageID#16. After stating that Rudd had
“recently brought up issues from the past,” she asserted that Rudd “ha[d] made false, defamatory
comments again about [her] and [her] husband in a clear attempt to get [her] husband, the former
police chief and North Shores Police Department into some sort of trouble.” Id.
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1255 Page 8 of 24 (8 of 24)


 No. 19-1226                   Rudd v. City of Norton Shores, et al.                       Page 6


       Rudd complained about this email to Police Chief Gale, but Gale simply passed his new
message back to Ms. Meyers.        Id.   Meyers then coordinated with Michelle McLean, her
colleague at the Bolhouse Firm, to get the protection order updated. Id. In early August,
McLean filed a motion asserting that a “clerical error” had discharged the order from the LEIN
database and asking the court to reenter it. Id., PageID#17. Believing that the protection order
had expired, Rudd’s counsel responded with a sanctions motion. Id. McLean and Meyers then
filed a second motion to authorize the police department to put the protection order in the LEIN
database, relying on Rudd’s citizen complaint to the police as the grounds for this request. Id.

       On August 25, Rudd requested all records relating to his citizen complaint from the
Norton Shores Police Department under Michigan’s Freedom of Information Act.                       Id.,
PageID#18. Days later, the department allegedly retaliated by entering the protection order into
the LEIN database without a court order. Id. The complaint says that McLean knew of this
decision. Id. She asked Rudd’s counsel to cancel the upcoming motions hearing on the ground
that Meyers was dropping her request for a protection order, omitting that the police had already
entered it into the LEIN database. Id. In mid-September, Rudd asserts, he learned of this invalid
entry in a letter from the Michigan State Police. Id. He immediately told the Norton Shores
Police Department that it had been entered in error, but the department ignored his concern. Id.,
PageID#18–19.

       On October 20, Rudd filed a motion in the protection-order case seeking a declaration
that the entry was invalid. Id., PageID#19. McLean responded with a motion seeking to hold
Rudd in criminal contempt for violating the order, requesting that he be sentenced to 30 days in
jail and forced to pay $5,000 in costs. Id. Rudd’s citizen complaint was “a central theme” of this
contempt motion. Id. The court scheduled a hearing on these motions for November 9. Id.,
PageID#21.

       Before this hearing, Rudd claims, individuals tried to intimidate him into dropping his
complaints about the city. On November 5, Douglas Hughes, the city attorney, sent him a cease-
and-desist letter. Id., PageID#20. The letter noted that the mayor had asked him to monitor
Rudd’s “conduct and behavior as it relates to the employment of Mark Meyers[.]” Id. The letter
asserted that Rudd had “made serious defamatory and disparaging remarks about Mr. Meyers”
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1256 Page 9 of 24 (9 of 24)


 No. 19-1226                  Rudd v. City of Norton Shores, et al.                     Page 7


and that Hughes would “take whatever action is legally necessary to protect the professional and
privacy rights of Mr. Meyers.” Id. It directed Rudd to be “mindful” of his statements. Id.
When Rudd responded that he had never contacted Mr. Meyers and that he found Hughes’s letter
intimidating, Hughes responded: “Good. Stay away from the Meyer’s [sic] and we will get
along just fine.” Id.

        On the morning of the hearing, McLean and Joel Baar, a managing partner of the
Bolhouse Firm, also allegedly threatened Rudd with jail time. Id., PageID#21. The complaint
says that they told Rudd that he could avoid jail if he would agree not to engage in “conduct”
“concerning” to Mark and Melissa Meyers, such as Rudd’s citizen complaint and records
requests. Id. They added that the hearing “could turn into an arraignment” and that Police Chief
Gale, Lieutenant McIntire, City Attorney Hughes, and Mr. Meyers were all prepared to testify
that Rudd had engaged in “very concerning behavior.” Id., PageID#21–22. They sought to get
him to drop his complaint against the city in exchange for Ms. Meyers dropping her contempt
motion. Id., PageID#22.

        Rudd refused. Id. The court allegedly found Ms. Meyers’s contempt motion meritless
but sent the parties to mediation. Id., PageID#22–23. This saga ended when the judge dismissed
the motion with prejudice and ordered the police to remove the protection order from the LEIN
database. Id., PageID#23.

                                               B

        In February 2018, Rudd brought this pro se suit against everyone involved. He sued the
City of Norton Shores and several officials: City Manager Mark Meyers, Mayor Gary Nelund,
Police Chief Daniel Shaw and his successor, Jon Gale, Sergeant Matthew Rhyndress, Officer
Michael Wassilewski, and City Attorney Douglas Hughes and his firm. He also sued Michigan
State Police Lieutenant Chris McIntire. And he sued several private actors: Melissa Meyers,
Michelle McLean, Joel Baar, and the Bolhouse Firm. Among his federal claims under 42 U.S.C.
§ 1983, Rudd alleged that these parties violated the First Amendment by conspiring to retaliate
against him for his speech critical of Mr. and Ms. Meyers and the Norton Shores police. He also
asserted state tort claims.
                                                                              (10 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1257 Page 10 of 24


  No. 19-1226                    Rudd v. City of Norton Shores, et al.                     Page 8


           Lieutenant McIntire filed a motion to dismiss. The district court granted it. The court
 held that Rudd’s allegations were too conclusory as to McIntire to state a conspiracy claim. It
 added that a substantive First Amendment claim would fail against McIntire because McIntire
 had not taken a sufficiently serious “adverse action” against Rudd in response to any protected
 speech. The court dismissed Rudd’s other federal claims against all defendants and his state
 claims against McIntire.

           The other defendants later filed their own motions to dismiss or for judgment on the
 pleadings. The court dismissed Rudd’s First Amendment claim against these defendants and
 declined to exercise supplemental jurisdiction over his state claims. The court noted that § 1983
 requires state action and that Rudd’s complaint nowhere alleged that the private defendants acted
 on the state’s behalf. Turning to the public defendants, the court held again that Rudd had failed
 to allege that they took a sufficiently serious “adverse action” against him for his protected
 speech.

                                                  II

           Rudd appeals the dismissal of his First Amendment claim. We begin with the ground
 rules. Start with procedure. We review de novo a decision granting a motion to dismiss or for
 judgment on the pleadings. Bates v. Green Farms Condo. Ass’n, 958 F.3d 470, 479 (6th Cir.
 2020); Doe v. Baum, 903 F.3d 575, 580 (6th Cir. 2018). To survive these motions, Rudd’s
 complaint must provide “a short and plain statement of the claim showing that [he] is entitled to
 relief.” Fed. R. Civ. P. 8(a)(2). When considering whether Rudd’s complaint does so, we accept
 as true its factual allegations and draw all reasonable inferences in his favor, but we disregard
 any legal conclusions. Doe, 903 F.3d at 580–81. The factual allegations will suffice if they
 “‘plausibly suggest[]’ that he can meet the elements of his claim,” id. at 580 (quoting Bell Atl.
 Corp. v. Twombly, 550 U.S. 544, 557 (2007)), and allow us “to draw the reasonable inference”
 that the defendants would be liable if Rudd could prove his alleged facts, Ashcroft v. Iqbal, 556
 U.S. 662, 678 (2009).

           Turn to substance. Section 1983 makes “liable” “[e]very person” who “under color of”
 state law “subjects, or causes to be subjected,” another person “to the deprivation of any rights,
                                                                              (11 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1258 Page 11 of 24


  No. 19-1226                    Rudd v. City of Norton Shores, et al.                        Page 9


 privileges, or immunities secured by the Constitution[.]” 42 U.S.C. § 1983. This text requires
 plaintiffs to allege two things.    They must allege that they suffered a “deprivation” of a
 constitutional right. See Adickes v. S. H. Kress & Co., 398 U.S. 144, 150 (1970). And they must
 allege that the defendant acted “under color of” state law when inflicting this injury. See Harcz
 v. Boucher, 763 F. App’x 536, 540 (6th Cir. 2019). Because Rudd has sued many defendants, he
 also must meet a third § 1983 requirement: He cannot generically hold one defendant liable for
 another’s actions. Rather, he must allege that each defendant, through that defendant’s own
 actions, “subject[ed]” him (or “cause[d]” him to be subjected) to the constitutional deprivation.
 See Jane Doe v. Jackson Local Sch. Dist. Bd. of Educ., 954 F.3d 925, 934 (6th Cir. 2020).

        How does Rudd hope to prove these § 1983 requirements? The first one (proving the
 deprivation of a constitutional right) is the straightforward part of his appeal. He asserts that the
 defendants violated the First Amendment by retaliating against him for his speech and
 petitioning. This type of claim is well established. “‘[A]s a general matter the First Amendment
 prohibits government officials from subjecting an individual to retaliatory actions’ for engaging
 in protected speech.” Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (citation omitted).

        The second and third requirements (proving that each defendant acted under color of state
 law and independently violated Rudd’s rights) are more complicated. Rudd faces an obvious
 obstacle to proving that the private defendants acted “under color of” state law because that
 requirement typically excludes private parties from the statute’s reach. Am. Mfrs. Mut. Ins. Co.
 v. Sullivan, 526 U.S. 40, 50 (1999). Rudd attempts to avoid this obstacle by alleging that the
 public and private defendants conspired to retaliate against him for his speech. The Supreme
 Court has held that private parties who conspire with public actors to violate constitutional rights
 “act[] ‘under color’ of law for purposes of” § 1983. Adickes, 398 U.S. at 152; Dennis v. Sparks,
 449 U.S. 24, 28 (1980). We have thus noted that “claims of conspiracies between private and
 state actors, if adequately alleged, generally suffice to establish state action on the part of the
 private actors for the purpose of deciding a motion to dismiss.” Revis v. Meldrum, 489 F.3d 273,
 292 (6th Cir. 2007).      (The Fourteenth Amendment also requires state action, but as a
 constitutional matter rather than a statutory one. Yet the Constitution follows a state-action test
                                                                              (12 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1259 Page 12 of 24


  No. 19-1226                   Rudd v. City of Norton Shores, et al.                     Page 10


 analogous to § 1983’s statutory test. See Lugar v. Edmondson Oil Co., 457 U.S. 922, 935
 (1982).)

        Rudd likewise relies on his conspiracy claim to avoid § 1983’s rule against holding one
 defendant vicariously liable for another’s actions. See Jane Doe, 954 F.3d at 934. The Supreme
 Court has read § 1983’s language against the backdrop of common-law tort principles. See
 Nieves, 139 S. Ct. at 1726. The common law has long allowed a conspirator to be found liable
 for a tort committed by a coconspirator in furtherance of the conspiracy. See Beck v. Prupis, 529
 U.S. 494, 502–03 (2000); Restatement (First) of Torts § 876 (1939). Courts have thus applied
 this conspiracy rule in the § 1983 context. See Livers v. Schenck, 700 F.3d 340, 360 (8th Cir.
 2012); Snell v. Tunnell, 920 F.2d 673, 701 (10th Cir. 1990); Landrigan v. City of Warwick, 628
 F.2d 736, 742 (1st Cir. 1980). If Rudd has plausibly alleged a conspiracy against a defendant,
 the conspiracy allegation offers “the conceptual spring” for holding that defendant liable for the
 actions of another defendant. Farrar v. Cain, 756 F.2d 1148, 1151 (5th Cir. 1985) (citation
 omitted).

        These ground rules show that this case boils down to two questions: Do Rudd’s
 allegations plausibly plead a deprivation of his rights under the First Amendment? If so, do
 Rudd’s conspiracy allegations plead enough facts against each defendant to connect that
 defendant to this constitutional deprivation? We will address these questions in turn.

                                                 A

        The First Amendment prohibits state actors from “abridging the freedom of speech . . . or
 the right of the people . . . to petition the Government for a redress of grievances.” U.S. Const.
 amend. I. To state a First Amendment claim, Rudd must show that his conduct fell within the
 “freedom of speech” or the right “to petition,” and he must show that the defendants “abridg[ed]”
 these rights by taking adverse actions against him because of his protected activities. In other
 words, Rudd must show that: (1) he engaged in protected conduct; (2) the defendants took an
 adverse action against him; and (3) a causal connection exists between the two. Novak v. City of
 Parma, 932 F.3d 421, 427 (6th Cir. 2019).           Rudd’s complaint plausibly alleges all three
 elements.
                                                                              (13 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1260 Page 13 of 24


  No. 19-1226                   Rudd v. City of Norton Shores, et al.                      Page 11


        1. Protected Conduct. Rudd’s allegations implicate both the freedom to petition and the
 freedom of speech. The Supreme “Court has recognized the ‘right to petition as one of the most
 precious of the liberties safeguarded by the Bill of Rights.’” Lozman v. City of Riviera Beach,
 138 S. Ct. 1945, 1954 (2018) (citation omitted). Like many others, this right has roots in the
 English Bill of Rights of 1689. McDonald v. Smith, 472 U.S. 479, 482 (1985). Under the
 English version, “all commitments and prosecutions for such petitioning [were] illegal.”
 2 William Blackstone, Commentaries on the Laws of England *139. So the Supreme Court has
 held that the right allows an ordinary citizen to “convey[] the special concerns of [the petition’s]
 author to the government,” and to “request[] action by the government to address those
 concerns,” generally without fear of criminal or civil repercussions. Borough of Duryea v.
 Guarnieri, 564 U.S. 379, 388–89 (2011); see BE & K Constr. Co. v. NLRB, 536 U.S. 516, 524–
 25 (2002).

        The freedom of speech likewise protects the right of an ordinary citizen to criticize public
 officials, again generally without fear of criminal or civil repercussions. See Bloch v. Ribar,
 156 F.3d 673, 678 (6th Cir. 1998). The great public outcry against the Sedition Act of 1789,
 which allowed the government to punish “malicious” writings designed to bring public officials
 into “disrepute,” emphatically exemplifies this right. See N.Y. Times Co. v. Sullivan, 376 U.S.
 254, 273–75 (1964); St. George Tucker, View of the Constitution of the United States 380
 (1999). While that Act “was never tested in [the Supreme] Court, the attack upon its validity has
 carried the day in the court of history.” Sullivan, 376 U.S. at 276. Today, countless decisions
 make clear that “[c]riticism of government is at the very center of the constitutionally protected
 area of free discussion.” Barrett v. Harrington, 130 F.3d 246, 262 (6th Cir. 1997) (citation
 omitted). And they make clear that this constitutional protection extends to criticisms of the
 police. See City of Houston v. Hill, 482 U.S. 451, 461 (1987).

        On appeal, the defendants do not dispute that Rudd’s complaint adequately alleges that he
 engaged in petitioning and speech activities that fall within these freedoms. Most obviously,
 Rudd petitioned the Norton Shores Police Department when he filed a citizen complaint in July
 2015 and requested public records about that complaint a month later. Compl., R.1, PageID#12–
 13, 18; see DeMartini v. Town of Gulf Stream, 942 F.3d 1277, 1288–89 (11th Cir. 2019);
                                                                              (14 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1261 Page 14 of 24


  No. 19-1226                   Rudd v. City of Norton Shores, et al.                      Page 12


 Gagliardi v. Village of Pawling, 18 F.3d 188, 194–95 (2d Cir. 1994). His citizen complaint was
 also protected expression because he criticized public officials for the way in which they had
 handled his earlier requests for help in July 2013. See Bloch, 156 F.3d at 678. And even those
 earlier informal requests for police assistance in July 2013 qualify as protected petitioning of the
 government. Compl., R.1, PageID#5–7; see Holzemer v. City of Memphis, 621 F.3d 512, 521
 (6th Cir. 2010); Meyer v. Bd. of Cnty. Comm’rs of Harper Cnty., 482 F.3d 1232, 1243 (10th Cir.
 2007).

          To be sure, the First Amendment does not protect a person who tells knowing or reckless
 lies or takes threatening actions. See McDonald, 472 U.S. at 483–85; Barrett, 130 F.3d at 263
 n.28.    And the defendants obviously believe that Rudd told falsehoods and engaged in
 harassment. But they rightly do not dispute that we must accept Rudd’s contrary allegations as
 true at this pleading stage. As alleged, his conduct falls within core First Amendment freedoms.

          2. Adverse Action. Rudd next must show that the defendants took a sufficiently serious
 “adverse action” against him. We have described an adverse action as “one that is ‘capable of
 deterring a person of ordinary firmness’ from exercising the constitutional right in question.”
 Hill v. Lappin, 630 F.3d 468, 472 (6th Cir. 2010) (citation omitted). This test represents a
 compromise of competing concerns. On the one hand, it would “trivialize the First Amendment”
 if we allowed a citizen to sue over any governmental nuisance, no matter how inconsequential.
 Thaddeus-X v. Blatter, 175 F.3d 378, 397 (6th Cir. 1999) (en banc) (citation omitted). On the
 other, nothing justifies “harassing people for exercising their constitutional rights,” so the
 deterrent effect on speech “need not be great” to be actionable. Id. (citation omitted). The
 standard is reduced even more in this case because of the plaintiff before the court—an ordinary
 citizen. We have calibrated the person-of-ordinary-firmness test to the plaintiff, explaining that
 the average prisoner may “have to endure more than” the average public employee, who may
 “have to endure more than the average citizen.”         Fritz v. Charter Township of Comstock,
 592 F.3d 718, 724 (6th Cir. 2010).

          A few examples show the kinds of actions we have found sufficiently “adverse” under
 the First Amendment.       Cynthia Bloch could sue a sheriff for disclosing humiliating and
 confidential details of her rape in response to her criticism that the sheriff had not done enough
                                                                              (15 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1262 Page 15 of 24


  No. 19-1226                    Rudd v. City of Norton Shores, et al.                     Page 13


 to find the culprit. See Bloch, 156 F.3d at 679–80. Tom and Melanie Briner could sue the police
 for failing to investigate a crime in response to their criticism over how the police had
 investigated an earlier crime. See Briner v. City of Ontario, 370 F. App’x 682, 700–01 (6th Cir.
 2010). Sue Fritz could sue a township official for encouraging her employer not to renew her
 contract in response to her comments at public meetings. See Fritz, 592 F.3d at 725–26. David
 Holzemer could sue a police officer for delaying the renewal of a permit in response to his
 petitioning of a city councilman. See Holzemer, 621 F.3d at 525. Kathleen Benison could sue
 college officials for filing a suit against her in response to her husband’s sponsoring a vote of no
 confidence against them. See Benison v. Ross, 765 F.3d 649, 660 (6th Cir. 2014). And Frank
 Barrett could sue a judge for falsely telling the media that he had been “stalking” her in response
 to his public criticisms. See Barrett, 130 F.3d at 262.

        Measured against this caselaw, Rudd’s complaint contains enough facts to allege that the
 defendants took “adverse” actions that could “chill” an ordinary person from speaking out. See
 Thaddeus-X, 175 F.3d at 397. If anything, he has alleged more serious actions. Most notably,
 Rudd asserts that the defendants conspired to hold him in criminal contempt for violating an
 expired protection order and to send him to jail for 30 days. Compl., R.1, PageID#19; cf.
 Benison, 765 F.3d at 660. Relatedly, Rudd alleges that the police wrongly breached their rules of
 confidentiality for citizen complaints and illegally put an expired protection order into the LEIN
 database. Compl., R.1, PageID#14, 18; cf. Bloch, 156 F.3d at 679–80. Switching back to 2013,
 Rudd alleges that the police detained him without probable cause and refused to investigate his
 sons’ abduction because of his claims against Ms. Meyers. Compl., R.1, PageID#6–7; Compl.,
 Ex. A, R.1-1, PageID#32–33; cf. Briner, 370 F. App’x at 700–01. And he alleges that Ms.
 Meyers, with the assistance of the police, obtained a protection order by falsely accusing him of
 stalking. Compl., R.1, PageID#7–9; cf. Barrett, 130 F.3d at 262.

        3. Causation.    Rudd lastly must show “a causal connection” between his protected
 conduct and the injurious actions that the defendants allegedly took. Nieves, 139 S. Ct. at 1722
 (citation omitted). The defendants’ retaliatory animus “must be a ‘but-for’ cause” of the actions,
 meaning that they would not have taken them but for the fact that Rudd engaged in protected
 conduct. Id. (citation omitted). There is some uncertainty in our cases over whether a plaintiff
                                                                              (16 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1263 Page 16 of 24


  No. 19-1226                    Rudd v. City of Norton Shores, et al.                       Page 14


 must prove this but-for test or whether the plaintiff need only show that the protected conduct
 was a motivating factor for the action (which switches the burden to the defendant to prove the
 absence of but-for causation). See Spithaler v. Smith, 803 F. App’x 826, 829–30 (6th Cir. 2020).

        Either way, Rudd’s complaint plausibly alleges the causal connection. To begin with, he
 asserts plenty of facts suggesting that the adverse actions in 2015 were motivated by his citizen
 complaint and public-records request. Only eight days after Rudd filed this citizen complaint,
 Rudd’s lawyer received an email from Melissa Meyers accusing Rudd of violating the expired
 protection order while coaching his sons’ soccer team. Compl., R.1, PageID#14–15. That email
 criticized Rudd’s complaint for bringing up “issues from the past” and making “false,
 defamatory comments” about her, her husband, and the police. Id., PageID#16. Ms. Meyers’s
 contempt motion and her motion to authorize the police department to put the protection order in
 the LEIN database likewise both purportedly based her “stalking” allegations on Rudd’s citizen
 complaint (which criticized the public officials more than her). Id., PageID#17, 19. And the city
 attorney sent Rudd a threatening letter due to his “defamatory and disparaging remarks” about
 Mark Meyers. Id., PageID#20. Separately, Rudd has plausibly alleged that the earlier adverse
 actions in 2013 (e.g., the refusal to help him find his sons, the allegedly illegal detention, and the
 personal protection order) were all in response to his speech against Ms. Meyers. Id., PageID#6–
 9.

        We end with one disclaimer. The Supreme Court has held generally that a plaintiff can
 prove a causal connection between protected speech and an arrest or prosecution only if the
 plaintiff shows that a defendant lacked probable cause for that arrest or prosecution. Nieves, 139
 S. Ct. at 1727; Hartman v. Moore, 547 U.S. 250, 265–66 (2006). We need not consider whether
 a probable-cause element extends to civil suits (or motions filed within them) because the
 defendants make no probable-cause argument on appeal. Cf. DeMartini, 942 F.3d at 1289–91.

                                                * * *

        The defendants’ responses do not convince us otherwise. First, they assert that Rudd
 failed to plead an adequate “adverse action” because he challenges police inaction. They argue
 that he complains only of the police department’s failure to assist him in 2013 and its failure to
                                                                              (17 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1264 Page 17 of 24


  No. 19-1226                    Rudd v. City of Norton Shores, et al.                       Page 15


 investigate his complaint in 2015.        These arguments are factually and legally mistaken.
 Factually, Rudd alleges more. With respect to his July 2015 complaint, he asserts that the police
 responded not by doing “nothing” but by conspiring to have him held in criminal contempt for
 violating an expired protection order. See Benison, 765 F.3d at 660. With respect to his July
 2013 request for help, he alleges that the defendants responded by detaining him and obtaining a
 protection order based on false stalking accusations. See Barrett, 130 F.3d at 262.

        Legally, it is true that the “right to petition the government does not guarantee a response
 to the petition or the right to compel government officials to act on or adopt a citizen’s views.”
 Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999). And individuals have no constitutional
 entitlement to police protection. See DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489
 U.S. 189, 195–96 (1989). Yet the “unconstitutional conditions” doctrine places limits on the
 government’s ability to deny an otherwise discretionary benefit in retaliation for a person’s
 protected speech. Holzemer, 621 F.3d at 525. Even if, for example, a person does not have a
 right to a permit, the government still may not deny that permit because of the person’s public
 criticisms. See id. Likewise, police officers could not refuse to protect individuals from crime
 because the officers disliked their politics, even if the individuals had no right to protection as an
 initial matter. We have thus held that plaintiffs stated a plausible claim by suggesting that the
 police “refused to investigate the theft of [their] GMC truck in retaliation for complaints
 regarding the [police’s] alleged failure to properly investigate [an earlier] burglary[.]” Briner,
 370 F. App’x at 700.

        Second, the defendants turn to causation. They suggest that their efforts to enforce the
 protection order could not be retaliatory because the order remained in effect through 2015. At
 this stage, we must reject this argument’s premise. Rudd’s complaint alleges that the order
 terminated in early 2014, and we must accept his allegation as true. Compl., R.1, PageID#15.
 The defendants respond that we should take judicial notice of a December 2013 court order
 stating that the protection order “shall remain in full force and effect until further order of the
 Court.” Mot., Ex. 2, R.53-2, PageID#345; Winget v. JP Morgan Chase Bank, N.A., 537 F.3d
 565, 576 (6th Cir. 2008). But this court order does not show that the protection order continued
 through 2015. It shows only that the protection order did not terminate in December 2013,
                                                                              (18 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1265 Page 18 of 24


  No. 19-1226                    Rudd v. City of Norton Shores, et al.                      Page 16


 which comports with Rudd’s allegations that it ended a few months later.              Other records
 corroborate Rudd’s claim. His complaint cites statements from the state judge suggesting that
 Rudd convinced the judge to “shorten the term” of his six-month protection order—a decision
 that would conflict with the notion that it extended for years. Compl., R.1, PageID#10. And
 another record lists the order’s expiration date as February 1, 2014. Mot., Ex. 3, R.53-3,
 PageID#347. Regardless, even if the protection order had not expired, the complaint plausibly
 alleges that the defendants engaged in retaliatory actions because of his speech, not because of
 any violation of that protection order. All told, this causation question requires “the resolution of
 facts more appropriately dealt with at the summary-judgment stage or at trial.” Mills v. Barnard,
 869 F.3d 473, 487 (6th Cir. 2017).

        Third, some individual defendants suggest that Rudd’s allegations against them do not,
 by themselves, show that they independently violated the First Amendment.               The private
 defendants assert that the complaint fails to show that their actions were under color of state law.
 And Lieutenant McIntire of the Michigan State Police argues that the complaint alleges merely
 that he attended a contempt hearing and failed to investigate Rudd’s complaint. As noted,
 however, Rudd’s conspiracy allegations can suffice at the pleading stage “to establish state
 action on the part of the private actors[.]”      Revis, 489 F.3d at 292.      And his conspiracy
 allegations can suffice to hold these defendants liable for their codefendants’ actions. See Livers,
 700 F.3d at 360. These defendant-specific arguments thus fall short so long as Rudd has
 plausibly alleged that the defendants joined a conspiracy—the issue to which we now turn.

                                                  B

        Having plausibly alleged a First Amendment claim, we next ask whether Rudd
 sufficiently connected each defendant to this claim through his conspiracy allegations. Our
 circuit uses a “simple” conspiracy test. Novak, 932 F.3d at 436. A plaintiff must prove that “a
 single plan” existed, that each “alleged coconspirator shared in the general conspiratorial
 objective,” and that “an overt act was committed in furtherance of the conspiracy[.]” Hooks v.
 Hooks, 771 F.2d 935, 944 (6th Cir. 1985). An “express agreement” need not exist, and “[e]ach
 conspirator need not have known all of the details of the illegal plan or all of the participants
 involved.” Id.
                                                                              (19 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1266 Page 19 of 24


  No. 19-1226                   Rudd v. City of Norton Shores, et al.                    Page 17


        A complaint must identify the alleged conspiracy with more than “vague and conclusory
 allegations[.]” Marvaso v. Sanchez, 971 F.3d 599, 606 (6th Cir. 2020) (quoting Heyne v. Metro.
 Nashville Public Schs., 655 F.3d 556, 563 (6th Cir. 2011)). At “this early stage of litigation,”
 however, a plaintiff’s specific allegations of a conspiracy will suffice as long as they are
 plausible. Novak, 932 F.3d at 436. That is so even if a defendant’s briefing identifies a “more
 likely alternative explanation[]” for what occurred. 16630 Southfield Ltd. P’ship v. Flagstar
 Bank, F.S.B., 727 F.3d 502, 505 (6th Cir. 2013).

        1. Under this framework, Rudd’s allegations suffice to allege a conspiracy among most
 of the defendants. As an initial matter, the complaint plausibly alleges the generalities of the
 alleged conspiracy. It identifies a single specific “plan”: The defendants sought to retaliate
 against Rudd for his speech—namely, his recurring complaints about Ms. Meyers and the Norton
 Shores officials for their alleged conduct during his ex-wife’s abduction of his sons in 2013. See
 Marvaso, 971 F.3d at 606. The complaint next identifies plenty of overt acts taken to further this
 conspiracy, including the adverse actions described above. See id. For the remaining element—
 that the defendants joined in the conspiracy’s objectives—we must consider the complaint’s
 allegations against each defendant individually.

        Melissa Meyers. Rudd’s complaint asserts specific, nonconclusory allegations suggesting
 that Ms. Meyers shared the objective to retaliate against Rudd for his speech and to discourage
 him from speaking. See Novak, 932 F.3d at 436. Among them: In 2013, she allegedly sought
 the personal protection order based on false stalking allegations. Compl., R.1, PageID#7. In
 2015, she invoked that expired order to threaten Rudd with criminal sanctions soon after he filed
 his citizen complaint criticizing her, her husband, and the Norton Shores police. Id., PageID#15.
 Her email threatening these actions also impugned Rudd’s citizen complaint, calling it “false”
 and “defamatory.” Id., PageID#16. Ms. Meyers later followed through with these threats by
 seeking to hold Rudd in criminal contempt allegedly based on his speech. Id., PageID#19.

        City Manager Mark Meyers. Rudd’s complaint next plausibly alleges that City Manager
 Meyers shared the same objective. After Rudd accused Ms. Meyers of helping his ex-wife with
 the abduction of Rudd’s kids, Mr. Meyers allegedly coordinated with the police to ensure that
 Rudd received no aid finding his sons. Id., PageID#7; Compl., Ex. A, R.1-1, PageID#32–33.
                                                                              (20 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1267 Page 20 of 24


  No. 19-1226                  Rudd v. City of Norton Shores, et al.                    Page 18


 The complaint adds that Mr. Meyers obtained confidential information about Rudd for Ms.
 Meyers to use in her request for a personal protection order. Compl., R.1, PageID#8–9. And it
 alleges that he was ready to testify about Rudd’s “concerning behavior” at the contempt hearing
 in which Ms. Meyers sought to hold Rudd criminally liable for his citizen complaint. Id.,
 PageID#21–22.

        Chiefs of Police Daniel Shaw and Jon Gale. Rudd’s complaint also plausibly alleges
 facts suggesting that Chief of Police Shaw and his successor, Chief of Police Gale, shared in the
 same conspiratorial objective.     The complaint alleges that Shaw illegally authorized a
 subordinate to provide Mark Meyers with confidential information from the police database
 about Rudd in retaliation for Rudd’s accusations. Id., PageID#8–9. And Police Chief Gale
 allegedly violated a longstanding policy by disclosing Rudd’s citizen complaint to Mark and
 Melissa Meyers. Id., PageID#14. Gale was also ready to testify in support of Ms. Meyers’s
 contempt motion, which, again, was tied to Rudd’s citizen complaint criticizing the police. Id.,
 PageID#21–22.

        City Attorney Douglas Hughes. The complaint likewise asserts specific facts alleging
 that City Attorney Hughes shared the same objective. He sent Rudd a letter threatening legal
 action if Rudd did not stop criticizing Mark and Melissa Meyers and the Norton Shores police.
 Id., PageID#20.    The letter was based on Rudd’s speech—asserting that Rudd had made
 “defamatory and disparaging remarks” and that Rudd should be “mindful” of the statements he
 makes to others about Mark Meyers. Id. This letter, too, plausibly suggests a coordinated effort
 to threaten Rudd because of his speech and to deter him from speaking.

        Officer Michael Wassilewski, Sergeant Matthew Rhyndress, and Lieutenant Chris
 McIntire. The same goes for the three remaining law-enforcement officers. Officer Wassilewski
 and Sergeant Rhyndress both allegedly had a personal relationship with Ms. Meyers.           Id.,
 PageID#3. Rudd asserts that they falsified reports to help Meyers obtain the personal protection
 order and to cover up the police conduct during the 2013 incident. Id., PageID#8. Sergeant
 Rhyndress also allegedly detained Rudd without probable cause and threatened him with arrest
 in retaliation for his speech against Ms. Meyers. Id., PageID#7. For his part, Lieutenant
                                                                              (21 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1268 Page 21 of 24


  No. 19-1226                   Rudd v. City of Norton Shores, et al.                      Page 19


 McIntire attended the hearing for Ms. Meyers’s contempt motion and was also allegedly willing
 to testify about Rudd’s “concerning behavior.” Id., PageID#21–22.

        Michelle McLean & Joel Baar. Rudd’s complaint lastly pleads specific allegations tying
 Michelle McLean and Joel Baar of the Bolhouse Firm to the conspiratorial objective—to
 retaliate against Rudd for his speech critical of Mr. and Ms. Meyers and the Norton Shores
 police. At a meeting immediately before the criminal-contempt hearing, the complaint alleges,
 McLean and Baar threatened Rudd that he could go to jail because of his “concerning conduct”:
 his citizen complaint and public-records requests. Id., PageID#21. And the complaint alleges
 that they attempted to “coerce” him “into dropping any complaint[] against the city of Norton
 Shores” by using Ms. Meyers’s unrelated criminal-contempt motion as leverage.                   Id.,
 PageID#22.

        Mayor Gary Nelund. All of that said, Rudd’s complaint does not adequately allege that
 Mayor Nelund shared in any objective to retaliate against Rudd for his speech. The complaint
 barely mentions the mayor at all. It alleges that he “collaborat[ed]” with others and failed to take
 “remedial action.” Id., PageID#3, 14. And City Attorney Hughes’s letter to Rudd suggested that
 he was writing at the mayor’s request. Id., PageID#20. Rudd’s conclusory allegations against
 the mayor fall short because they do not identify any specific actions that he took. Cf. Moldowan
 v. City of Warren, 578 F.3d 351, 395 (6th Cir. 2009).

        2. The defendants’ rejoinders do not change things. They argue that Rudd alleges only
 “parallel conduct” among the defendants, conduct that is more likely explained by
 unchoreographed independent actions than an agreement.           Iqbal, 556 U.S. at 680 (citing
 Twombly, 550 U.S. at 567). Not so. Twombly is instructive on this point. There, the plaintiffs
 claimed that several companies conspired to violate the Sherman Act. But their complaint’s
 specific allegations asserted only “identical, independent action”—that is, “parallel conduct”—
 among the defendants. Twombly, 550 U.S. at 549–52 (emphasis added). Rudd’s complaint, by
 contrast, alleges plenty of collaboration. To list a few examples, Chief of Police Gale allegedly
 shared Rudd’s citizen complaint with Mark and Melissa Meyers—in violation of the
 department’s confidentiality policy. Compl., R.1, PageID#14. And when Ms. Meyers sought to
 hold Rudd in criminal contempt allegedly for his citizen complaint, many public officials showed
                                                                              (22 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1269 Page 22 of 24


  No. 19-1226                    Rudd v. City of Norton Shores, et al.                      Page 20


 up at the hearing to testify about Rudd’s purported “concerning behavior.” Id., PageID#21–22.
 In short, the complaint does not assert that the defendants acted independently of one another; it
 alleges how they worked together.        Specific allegations of coordinated action, rather than
 “parallel conduct,” can suffice to state a conspiracy claim. See Novak, 932 F.3d at 436.

        The defendants also argue that Rudd’s complaint fails to include any allegation that they
 shared the same conspiratorial objective. Yet the complaint repeatedly refers to a conspiracy to
 retaliate against Rudd for his speech and to stop him from speaking. Regardless, a complaint’s
 conspiracy claim does not turn on whether the plaintiff includes “a conclusory allegation of
 agreement[.]” Twombly, 550 U.S. at 557. It turns on whether the specific facts alleged raise a
 “suggestion” of such an agreement. Id. Rudd’s specific allegations satisfy this standard. See
 Novak, 932 F.3d at 436; cf. Jacobs v. Alam, 915 F.3d 1028, 1043 (6th Cir. 2019).

        At bottom, the defendants dispute the truth of Rudd’s allegations. They claim that
 Rudd’s case “rests entirely on the gossamer thread of several alleged personal relationships,”
 such as the “coincidental fact” that Melissa Meyers was married to the city manager. Norton
 Shores Br. 27–28. And they insist that this was just “a contentious custody dispute in which both
 sides went to local law enforcement agencies to complain about the conduct of those on the other
 side.” Id. at 28. Maybe so. But the truth of Rudd’s allegations is for down the road. Even if the
 evidence will later show that Rudd’s version of events is “the least plausible of the bunch,” we
 must accept that version at this pleading stage. See Doe, 903 F.3d at 587. And that version
 plausibly alleges a conspiracy to retaliate against him for his speech.

                                               * * *

        We conclude with some loose ends. None of the defendants have invoked a qualified-
 immunity defense on appeal, so we need not consider whether their alleged conduct violated a
 clearly established constitutional right at this stage. See Brown v. Crowley, 312 F.3d 782, 787–
 88 (6th Cir. 2002); cf. Spithaler, 803 F. App’x at 829. Likewise, the corporate defendants (the
 City of Norton Shores, the Bolhouse Firm, & City Attorney Hughes’s law firm) have not
 asserted that Rudd failed to adequately plead the types of allegations necessary to make them
 liable under § 1983. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978) (municipal
                                                                              (23 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1270 Page 23 of 24


  No. 19-1226                     Rudd v. City of Norton Shores, et al.                      Page 21


 corporations); Street v. Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996) (private entities).
 We thus need not consider that point either. We lastly leave to the district court’s sound
 discretion whether Rudd should be given leave to amend his complaint (potentially with the
 counsel that he retained for his reply brief in this court).

         To sum up, we affirm the district court on all of Rudd’s federal claims against Lieutenant
 McIntire except for his First Amendment retaliation claim, and we affirm the district court on
 Rudd’s state claims against McIntire because Rudd did not raise sufficient arguments with
 respect to these claims on appeal. We also affirm the district court’s dismissal of Rudd’s First
 Amendment retaliation claim against Mayor Nelund because Rudd did not allege enough facts
 against the mayor. But we reverse the dismissal of Rudd’s First Amendment retaliation claim
 against the remaining defendants.         And because the district court declined to exercise
 supplemental jurisdiction over Rudd’s state claims against those defendants rather than dismiss
 them on the merits, we reverse the dismissal of those state claims, too.

         Rudd has alleged facts that state a plausible claim for relief. Stripped to their essence, his
 allegations assert that the defendants conspired to, among other things, send him to jail simply
 because they did not like the criticisms in his citizen complaint. Such allegations, if proved true,
 state an actionable First Amendment claim. We thus affirm in part, reverse in part, and remand
 for proceedings consistent with this opinion.
                                                                              (24 of 24)
Case 1:18-cv-00124-GJQ-RSK ECF No. 106 filed 10/06/20 PageID.1271 Page 24 of 24



                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                             No. 19-1226


  DANIEL WILLIAM RUDD,
                                                                                  FILED
        Plaintiff - Appellant,                                                  Oct 06, 2020
                                                                           DEBORAH S. HUNT, Clerk
        v.

  CITY OF NORTON SHORES, MICHIGAN, et al.,
        Defendants - Appellees.



                Before: SUHRHEINRICH, DONALD, and MURPHY, Circuit Judges.

                                         JUDGMENT
                            On Appeal from the United States District Court
                         for the Western District of Michigan at Grand Rapids.

       THIS CAUSE was heard on the record from the district court and was argued by counsel.

         IN CONSIDERATION THEREOF, it is ORDERED that the judgment of the district court is
 AFFIRMED IN PART, REVERSED IN PART, and REMANDED for further proceedings consistent
 with the opinion of this court.


                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
